United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-41055
                          c/w No. 02-41057
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHESTER JIM SHERIDAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-01-CR-65-ALL
                      USDC. No. V-02-CR-10-1
                       --------------------


Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     In separate proceedings, Chester Jim Sheridan was convicted

by guilty plea of being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and of mailing a

threatening communication to his wife.   His appeals from his

respective judgments of conviction were consolidated.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                   No. 02-41055 c/w No. 02-40157
                                -2-

     Relying on the Supreme Court’s decisions in Jones v. United

States, 529 U.S. 848 (2000); United States v. Morrison, 529 U.S.

598 (2000); and United States v. Lopez, 514 U.S. 549 (1995),

Sheridan argues that 18 U.S.C. § 922(g)(1) is an unconstitutional

exercise of Congress’s Commerce Clause power because the

regulated activity does not substantially affect interstate

commerce.   Alternatively, he argues that his indictment was

defective for failing to allege that his specific offense

substantially affected interstate commerce.

     Sheridan raises his arguments solely to preserve them for

possible Supreme Court review.   As he acknowledges, his arguments

are foreclosed by existing Fifth Circuit precedent.    See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002).    Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.